PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,949,658
Issue Date: March 16, 2021
Application No. 16/276,493
Filing or 371(c) Date: 14 Feb 2019
Attorney Docket No. 409320-000002 

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed July 21, 2021, to accept a certified copy of the foreign application.

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition lacks item (2)

The petition must be dismissed for lack of the required showing of good and sufficient cause for the delay. Petitioner merely states that the entire delay was unintentional.   Such a statement does not meet the requirement of a showing of good and sufficient cause for the delay.  



A renewed petition must be submitted to receive reconsideration. The petition must be accompanied by a showing of good and sufficient cause for the delay, as indicated above.

Furthermore, the petition filed July 21, 2021 authorized a charge of Petition Fees amounting to $1,050 under 37 CFR 1.17(m).  The petition fee for a small entity for a Petition to Accept Delayed Certified Copy of Foreign Applications under 37 CFR 1.55(f) is $110.  The excess payment has been refunded to the Deposit Account, as authorized.  

As the certified copy in question was submitted after the payment of the issue fee, the patent does not include the priority claim.  However, as the certified copy in question was received after the payment of the issue fee, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC 255 and 37 CFR 1.323. See MPEP § 213.04.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
    

Any questions concerning this matter may be directed to Ramesh Krishnamurthy at (571) 272 – 4914. 

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions